Citation Nr: 0310551	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  99-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for left ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
June 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When the veteran's claims were before the Board in October 
1999, they were remanded for additional development.  The 
case was returned to the Board for further appellate 
consideration in May 2003.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In March 2003 the RO sent a letter to the veteran in an 
effort to comply with the notification requirements of the 
VCAA and the implementing regulations.  Unfortunately, in 
this letter, the RO provided information relevant to claims 
for service connection; it did not inform the veteran of the 
evidence and information needed to substantiate the increased 
rating claims on appeal, nor did it properly inform the 
veteran of the evidence and information he should submit or 
properly inform the veteran of the time limit for the 
submission of additional evidence and information.  
Therefore, the Board must conclude that further development 
is required to comply with the VCAA and the implementing 
regulations.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) 
(2002).  Specifically, the veteran should 
be informed that evidence, particularly 
medical evidence, showing that he has 
limitation of motion of each ankle which 
more nearly approximates marked than 
moderate, is needed to substantiate his 
claims.  He should be requested to submit 
such evidence or to provide sufficient 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.  The veteran 
must also be informed that the evidence 
or information requested in the RO's 
letter must be received by the RO within 
one year of the date of the RO's letter. 

2.  The RO should then undertake any 
other indicated development, to include 
obtaining any records of VA treatment or 
evaluation of the veteran's ankles since 
August 2002, attempting to obtain any 
other evidence identified but not 
provided by the veteran, and providing 
the veteran with a current VA examination 
to determine the current degree of 
severity of the his bilateral ankle 
disability.  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




